DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Claim status and Formal Matters
This action is in response to paper filed 11/23/2020.
	Claims 35, 37, 41, 43, 52-54 are pending. 
Claims 52-54 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/23/2017.
Claims 35, 37, 41, 43 are being examined.
Claims 35, 41, 43, 52 have been amended.  
Priority
The instant application was filed 10/08/2015 and is a national stage entry of PCT/IL2014/050335 with an international filing date: 04/07/2014 which claims priority from provisional application 61809587, filed 04/08/2013.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35, 37, 41, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites, “obtain a value of Sept4 i2 TSS methylation.”  The specification teaches, “The term "value of Sept4/ARTS TSS methylation" refers to the result of a calculation, that uses as an input the "Sept4/ARTS methylation level" obtained experimentally and by normalizing the “Sept4/ARTS methylation level" by at least one normalization step as detailed herein, the calculated value termed herein "value of Sept4/ARTS TSS methylation" is obtained. (page 17).”  The metes and bounds are unclear how or what methylation is normalized relative to make the calculation required.
Claims 37, 41, 43 are rejected as they depend from claims 35.
Response to Arguments
This is a new grounds of rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35, 37, 41, 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more. The claim(s) recite(s) the abstract idea or mental steps of obtain a value of Sept4 i2 TSS methylation; thereby determining Sept4 i2 methylation.  The claims is correlating methylation of a single CpG site with the methylation of the whole gene  This judicial exception is not integrated into a practical application there is no additional steps which depend from or otherwise integrate the obtained value or the correlation of the methylation site with the whole gene. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as there are no additional steps which integrate or provide for substantially more than the judicial exceptions.  .
Claim analysis
The instant claim 35 is directed towards a method for ex-vivo determining methylation of septin 4 isoform 2 (Sept4 i2), which encodes apoptosis-related protein in TGF-B signaling pathway (ARTS), comprising: the steps of: (a) obtaining at least one human liver sample; and (b) determining in said obtained human liver sample said Sept4 i2 methylation level at a position selected from +329, +339 and +406 relative to  the transcriptional start site (TSS) to obtain a value of Sept4 i2 TSS methylation; 
The a) obtaining at least one human liver sample; and (b) determining in said obtained human liver sample said Sept4 i2 methylation level at a position selected from +329, +339 and +406 relative to  the transcriptional start site (TSS) is considered to be an active steps requiring the analysis of a sample.
 Dependent claims set forth further limitations to about the sample, method of detecting, and how the sample was obtained.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  

The obtain a value of Sept4 i2 TSS methylation is a mental step or abstract idea as the specification teaches, “The term "value of Sept4/ARTS TSS methylation" refers to the result of a calculation, that uses as an input the "Sept4/ARTS methylation level" obtained experimentally and by normalizing the 10 "Sept4/ARTS methylation level" by at least one normalization step as detailed herein, the calculated value termed herein "value of Sept4/ARTS TSS methylation" is obtained.(page 17).”  This is an abstract idea or mental step. 
Further claim 35 recites, “thereby determining Sept4 i2 methylation.”  This is a natural correlation of a single methylation site with the methylation of a whole gene.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims provide no active steps which integrate, depend from or otherwise integrate or provide substantially more than the judicial exceptions. 
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims provide no active steps which integrate, depend from or otherwise integrate or provide substantially more than the judicial exceptions. 
With regards to claim 35 the claim requires an active steps obtaining a sample and determining methylation.  The specification teaches:
Genomic DNA bisulfite conversion and methylation analysis Genomic DNA from cell-lines, isolated using the DNeasy kit from Qiagen (Valencia, CA), was bisulfite-
15 In turn, bisulfite-treated DNA served as template for methylation-specific (MS)-PCR or direct sequencing analyses. (page 61)
.
Thus the claim does not provide additional steps which are significantly more as over Tao (PLOS one (2011) volume 6, issue 5, r19862), Panaretakis (Cell Death and Differentiation (2012) volume 19, pages 909-912, published online Feb 3, 2012),   Larisch (Future Oncology (2011) volume 7, pages 1-10) demonstrate the steps are route and conventional..
Response to Arguments
This is a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35-37, 39, 41, 43, 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PLOS one (2011) volume 6, issue 5, r19862), Panaretakis (Cell Death and Differentiation (2012) volume 19, pages 909-912, published online Feb 3, 2012),   Larisch (Future Oncology (2011) volume 7, pages 1-10),  .
The independent claims are broad and encompass a method of investigation as there is no correlation required.   Further the claims encompass determination of methylation in the Sept4 i2 (ARTS) transcription start site.
As exemplified by the art below methods of obtaining hepatocytes and performing whole genome methylation analysis were known at the time of filing. The art demonstrates that methylation regulated gene expression in hepatocytes.   The art cited below demonstrates that both Sept4 and its splice variant (ARTS) were known prior to the time of filing.  Further the art demonstrates that ARTS, but not SEPT4, was known to be a pro-apoptotic and down regulation of ARTS was implicated in cancers.  Further the art cited below demonstrates that methylation was implicated in the down regulation of ARTS in cancer.  Thus the art demonstrates the liver samples claimed were known, methylation analysis of hepatocytes was known, as was regulation of gene expression by methylation in hepatocytes.  Further methylation was known to regulate ARTS in numerous cancers.  
The specification teaches, “The term "CpG islands" or CpG sites or CG sites as used herein denote "-C-phosphate-G-", that is, cytosine and guanine separated by only one phosphate and refers to DNA regions wherein a cytosine nucleotide is present next to a guanine nucleotide in the linear sequence along the length. The "CpG" notation is used to distinguish linear sequence from the CG base pair of cytosine and guanine.” 
Tao provides an article on global methylation of hepatocytes (title, abstract). Tao teaches, “Epigenetic changes have been reported recently as one of the mechanisms of tumorigenesis, and DNA methylation, which is one of the major epigenetic alterations, has also been reported in HCC. Aberrant DNA methylation of promoter CpG islands has been associated with global hypomethylation and specific loci hypermethylation, which are believed to have potential as diagnostic markers in the progression of malignant tumors. In HCC, DNA hypermethylation of candidate genes, including GSTP1 [4], RASSF1A [5], RIZ1, APC [6], SOCS1 [7], APC [8], and E-cadherin[9], has been examined using methylation sensitive polymerase chain reaction, combined bisulfite restriction analysis (COBRA), and bisulfite sequencing techniques in previous studies. With the development of genome-wide screening, the global methylation profiling of cancer has become clearer than ever before. A group of potential tumor biomarker genes has been reported in HCC [10]. Different gene methylation profiles have been found in HCCs with different etiological backgrounds [11], [12], [13], pathophysiological processes [10], and histological characteristics.” (1st column first page).
Tao teaches isolation of hepatocytes from liver tissues, isolation of DNA, bisulfite treatment to examiner global methylation ((page 8, bottom of first column to page 9 top of first column).
Tao teaches examination of methylation at positions form -250 of the TSS to +354 of the TSS (table 8).
Tao does not explicitly teach detection of methylation of ARTS promoter.
st column, bottom 3rd).
Larisch teaches, “ARTS was shown to function as a tumor-suppressor protein in human patients and mouse-tumor models. In particular, Sept4/ARTS-deficient mice have increased tumor susceptibility and contain increased numbers of stem cells (SCs) and progenitor cells, apparently owing to their resistance towards apoptosis.” (abstract)
Larisch teaches, “ARTS is a mitochondrial protein that promotes apoptosis through binding to XIAP [27,32–34]. ARTS is derived by differential splicing from the human Septin gene Sept4 [33,35]” (page 2, 1st column).  Larisch continues, “ARTS is exceptional both in terms of its mitochondrial localization and its proapoptotic function, 
Larisch teaches, “In recent years, IAP proteins have emerged as promising targets for cancer therapy and several small-molecule IAP antagonists have been developed and are currently being evaluated in clinical trials [45,46,48]… Expression of ARTS is absent in lymphoblasts of more than 70% of childhood acute lymphoblastic leukemia (ALL) and lymphoma patients [78; Unpublished Data]. Similarly, it was recently revealed that Sept4/ARTS deficient mice develop spontaneous hematopoietic tumors [79]. This suggests that ARTS functions as a tumor suppressor protein in vivo and plays a particular important role in generation of hematopoietic cancers. The tumor suppressor function of ARTS seems to be linked to its role as an XIAP-antagonist, since these Sept4/ARTS-null mice exhibit elevated XIAP protein levels and increased resistance to cell death [79]” (page 3, 2nd column). Larisch teaches, “Importantly, no increase in cell proliferation was found in Sept4/ARTS-null mice, suggesting that the elevated numbers of functional SCs are owing to impaired SC apoptosis. HSPCs from Sept4/ARTS-null mice were significantly more resistant toward apoptosis than their wild-st column).
Larisch teaches, “Moreover, a better understanding of when and how ARTS is silenced during tumorigenesis will facilitate the early identification of cancerous cells, provide new markers for the clinic, and influence the development of new therapeutic strategies.” (page 7, bottom 1st column-top of column 2)
	Thus the art of Panaretakis, and Larisch, demonstrate ARTS (Sept4_i2) is a tumor suppressor that is implicated regulation of apoptosis by inhibition of IAP.  The art of  Panaretakis, and Larisch, suggest decreased expression of ARTS (Sept4_i2) is implicated in cancer and tumors.  Further Tao, Panaretakis, and Larisch, demonstrate that methylation is a method of regulating gene expression.  While Panaretakis, and Larisch demonstrate methylation is known to regulate the expression ARTS in proliferative disorders including cancer.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to include examination of ARTS TSS promoter methylation including any CpG including  positions between  -249 to 443 in the regulation of gene expression in hepatocytes by HCC.  The artisan would be motivated to determine if methylation of the ARTS TSS regulates expression in HCC similar to other cancers.  The artisan would have a reasonable expectation of success as the artisan is examining methylation in known samples by known methods.
	Tao teaches 5-azacytidine (page 10, 1st column).
With regards to claims 37, Tao teaches use of HCC hepatocytes (title, abstract, throughout). 

Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
With regard to claim 39, the art suggest examining methylation of Sept4_i2 ARTS which would encompass the whole gene and position +249 to 443 of TSS.
With regards to claim 41, Tao teaches the use of bisulfite treated genomic DNA and methylation specific PCR for detection of methylation was known (1st column first page).
With regards to claims 43 and 60, Tao teaches the use of surgical sample, which are encompassed by biopsies (patient specimens, 2nd column, page 7-first column page 8). 
Response to Arguments
	The response traverses the rejection asserting the specification provides an unexpected result with respect to increased methylation of positions +329, +339 and +406 of Sept4_i2 methylation in cultured liver cells.  This argument has been thoroughly reviewed but is not considered persuasive the teachings of the specification are limited to cells in culture, however the claims require a human liver sample.  Thus the alleged unexpected result is different in scope than the claimed invention.
The response continues by asserting the art does not render the claims obvious as the art does not specifically identify the recited positions.  This argument has been 
	The response continues by noting Tao teaches detection of methylation throughout genes, while the response asserts the instant specification demonstrates the promoter regions of SETP4 ARTS is superior.  This argument has been thoroughly reviewed but is not considered persuasive as it is not supported by the specification.  The teachings of the specification are limited to the promoter region and thus cannot substantiate the alleged unexpected result asserted by counsel.
 	The response continues by asserting the rejection is drawn to the use of SEPT4 ARTS only as a prognostic use.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is drawn to determining if methylation regulates expression of SEPT4 ARTS as has been suggested or demonstrated in other cancers.  
The response concludes by arguing the cell lines of figure 3 are derived from human livers.  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches, “Biological samples may be obtained from mammal, specifically, a human subject, include fluid, solid (e.g., stool) or tissues. The term "sample" may also include body fluids such as whole blood sample, blood cells, bone marrow, lymph fluid, serum, plasma, urine, sputum, saliva, faeces, semen, spinal fluid or CSF, the external secretions of the skin, respiratory, intestinal, and genitourinary tracts, tears, milk, any human organ or tissue, any biopsy, for example, lymph node or spleen biopsies, any sample taken from any tissue or tissue extract, any sample obtained by lavage optionally of the breast ductal system, plural effusion, samples of in 
Thus the rejection is maintained.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Steven Pohnert/Primary Examiner, Art Unit 1634